 1

 2

 3

 4

 5

 6

 7

 8
                          UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11   JOEY ADNEY,                                          Case No. 1:19-cv-00191-SAB

12                   Plaintiff,                           ORDER RE STIPULATION FOR
                                                          EXTENSION OF TIME FOR PLAINTIFF TO
13           v.                                           FILE OPENING BRIEF

14   COMMISSIONER OF SOCIAL SECURITY,                     (ECF No. 13)

15                   Defendant.

16

17          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

18          1.      Plaintiff’s opening brief shall be filed on or before October 28, 2019;

19          2.      Defendant’s opposition brief shall be filed on or before November 27, 2019; and

20          2.      Plaintiff’s reply, if any, shall be filed on or before December 12, 2019.

21

22
     IT IS SO ORDERED.
23

24 Dated:        September 24, 2019
                                                          UNITED STATES MAGISTRATE JUDGE
25

26
27

28


                                                      1
